Case 6:20-cv-00728-ADA Document 54-3 Filed 08/25/21 Page 1 of 3




        Exhibit C
8/4/2020              Case 6:20-cv-00728-ADA Document  54-3
                                                 One Config     Filed
                                                            Simple (OCS)08/25/21 Page 2 of 3




           
                                  Solutions      Services     Products      About Us       Support                                                   


                                                                                        Search for Model:       
 Home / Aruba / Switches / FlexFabric / Access / HPE FlexFabric 5945 Switch Series                                     User Settings Language : English
                                                                                                                                  (US) |       Currency : USD


      1    Select a product                            2   conﬁgure                                     3    Submit for quote



                            HPE FlexFabric 5945 Switch Series
                            The HPE FlexFabric 5945 Switch Series are high-density, ultra-low-latency, and top-of-rack (ToR) switches ideally
                            suited for deployment at the aggregation or server access layer of large enterprise data centers. The HPE 5945 is
                            also powerful enough for deployment at the core layer of medium-sized enterprises. With the increase in virtualized
                            applications and server-to-server tra ic, custom...more


   PRODUCTS                                                                                             LIST PRICE (Indicative)


  Factory Integrated Models (CTO) - *Conﬁgured Components are integrated at the factory
   HPE FlexFabric 5945 32QSFP28 Switch (JQ077A) CTO                                                     USD 51,813.00                         Conﬁgure
     32 QSFP+/QSFP28 ports (min=0 \ max=32)
     3 SFP Management Port (min=0 \ max=3)
     (1) HPE 58x0AF 650W AC Power Supply
     (5) HPE X711 Front (Port Side) to Back (Power Side) Airﬂow
     High Volume 2 Fan Tray
     1U - Height


   HPE FlexFabric 5945 2-slot Switch (JQ075A) CTO                                                       USD 45,188.00                         Conﬁgure
     2 port expansion module slots
     2 QSFP+/QSFP28 Management Port (min=0 \ max=2)
     (1) HPE 58x0AF 650W AC Power Supply
     (5) HPE X711 Front (Port Side) to Back (Power Side) Airﬂow
     High Volume 2 Fan Tray
     1U - Height


   HPE FlexFabric 5945 48SFP28 8QSFP28 Switch (JQ074A) CTO                                             USD 45,748.00                          Conﬁgure
     48 SFP/SFP+ ports (min=0 \ max=48)
     8 QSFP+/QSFP28 ports (min=0 \ max=8)
     1 SFP Management Port (min=0 \ max=1)
     Power Supplies: (2) HPE 58x0AF 650W AC Power Supply
     Fan Trays: (5) HPE X712 Back (Power Side) to Front (Port
     Side) Airﬂow High Volume 2 Fan Tray
     1U - Height


   HPE FlexFabric 5945 4-slot Switch (JQ076A) CTO                                                       USD 47,128.00                         Conﬁgure
     4 port expansion module slots
     1 SFP Management Port (min=0 \ max=1)
     Power Supplies: (2) HPE 58x0AF 650W AC Power Supply
     Fan Trays: (2) HPE 5930 4-slot Back (Power Side) to Front
     (Port Side) Airﬂow Fan Tray
     2U - Height
https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                                            1/2
8/4/2020                      Case 6:20-cv-00728-ADA Document  54-3
                                                         One Config     Filed
                                                                    Simple (OCS)08/25/21 Page 3 of 3




                        Other Options
                           Upload and open config file
                            Choose File No file chosen
                              BROWSE FOR HPC FILE
                           Email support

         Search for an existing configuration                Edit Configuration Id
         Product Information Library


 United States



 Corporate                        Partners                      Social                Communities           Customer Resources       Legal

 About HPE                        Partner Programs              LinkedIn              HPE Blogs and Forum   How to buy               Privacy
 Accessibility                    Find a Partner                Facebook                                    Enterprise Store         Terms of Use
 Careers                                                        Twitter                                     Public Sector Store      Ad Choices & Cookies
 Contact Us                                                     YouTube                                     Education and Training   Do Not Sell My Personal
                                                                                                                                     Information
 Corporate Responsibility                                                                                   Email Signup
                                                                                                                                     Supply Chain
 Events                                                                                                     Executive Brieﬁng        Transparency
                                                                                                            Centers
 Hewlett Packard Labs
                                                                                                            Look up old HP.com
 Investor Relations                                                                                         URL
 Leadership
 Newsroom
 Public Policy
 Sitemap


 © Copyright 2020 Hewlett Packard Enterprise Development LP




https://h22174.www2.hpe.com/SimplifiedConfig/Welcome                                                                                                        2/2
